Case: 2:19-cv-00379-ALM-CMV Doc #: 27 Filed: 10/28/19 Page: 1 of 1 PAGEID #: 192




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 ADRIANN McGEE, Administrator of the               CASE NO.     2:19-CV-379
 Estate of LeDarren Mixon,

        Plaintiff,
                                                   JUDGE ALGENON L. MARBLEY
 -vs-
                                                   MAG. JUDGE CHELSEY M. VASCURA
 CITY OF WHITEHALL, et al.,

        Defendants.



                                             ORDER

                This cause comes for consideration of the Parties’ Joint Motion For Extension Of

Discovery Deadlines. For good cause shown, the Parties’ Joint Motion is GRANTED. The Court

orders the following deadlines:

        Plaintiff’s Expert Disclosure: January 2, 2020;

        Defendant’s Expert Disclosure: February 24, 2020;

        Discovery Deadline: June 1, 2020;

        Dispositive Motion Deadline: June 29, 2020.

        IT IS SO ORDERED



                                              T$IFMTFZ.7BTDVSB
                                             UNITED STATES 0$*,675$7( JUDGE
